Title: From Thomas Jefferson to Charles Willson Peale, 28 December 1825
From: Jefferson, Thomas
To: Peale, Charles Willson


                        Dear Sir
                        
                            Monticello
                            Dec. 28. 25
                        
                    In mine of the 1st I mentioned that I would send my other Polygraph by mr Millar of Germantown a Student of ours who would return after vacation. I did so and he promised to call on you with it on his arrival in Philadelphia, which would be about the 20th since that I have had full trial of my gold pen points which I recieved safely in yours of the 9th they answer so perfectly and so much better than any thing else which I have tried that I will pray you to put the same kind into the one you have in hand. ever and affectionatelyYours
                        Th: Jefferson
                    